Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      DETAILED ACTION
                                           REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-53, 55-65 and 67-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 50, 63 and 72 simply recite amounts of the recited components without nature/structure of a pre-catalyst and a catalyst, respectively, which would be indefinite for the following reasons.
The recited pre-catalyst and catalyst would encompass at least the following structures/products.
1.  At least the recited pre-catalyst is a simple mixture of the recited components or a kit comprising separate components.
2.  The recited oxide support material can be pre-impregnated with chromium or deposited with chromium and then a metallocene is deposited thereon.
3.  The recited oxide support material can be pre-impregnated with a metallocene or deposited with a metallocene and then a chromium is deposited thereon.
4.  The recited oxide support material can be pre-impregnated or deposited with a mixture of a metallocene and chromium.  Utilization a mixture of two transition metal compounds is known at taught by col. 11 of US 9,982,003.
Thus, at least the above different methods would yield different structures/products of the pre-catalyst and the catalyst thereof which would be expected to have different catalytic activities.
See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re Prater, 415 F.2d 1393, 1405 (CCPA 1969).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 50-53, 55-65 and 67-74 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 9,598,513) in view of Hanik et al. (US 2020/0002443 A1) or Shamshoum et al. (US 2006/0142508 A1).
Yu et al. were discussed in detail in the previous office actions.
The instant invention further recites a metallocene compound such as titanocene dichloride over Yu et al.
Yu et al. teach the single catalyst comprising both chromium and a titanium compounds as well as any compound that comprises tetravalent titanium.
The titanocene dichloride is well-known tetravalent titanium catalyst as taught by [0122] of Hanik et al. and [0024] of Shamshoum et al.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known functionally equivalent titanium-containing catalyst such as titanocene dichloride of Hanik et al or Shamshoum et al. in Yu et al. as the tetravalent titanium catalyst since any compound that comprises tetravalent titanium taught by Yu et al. would encompass the methallocene compounds such as titanocene dichloride of Hanik et al. and Shamshoum et al. absent showing otherwise.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co.
v. Teleflex Inc., 550 U.S. 398, 416 (2007)
Applicant asserts that the titanocene dichloride of CN (Hanik et al. in this rejection) or Shamshoum et al. is not “functionally equivalent to the titanium compounds of Yu et al.  But, Yu et al. teach the single catalyst comprising both chromium and a titanium compounds as well as any compound that comprises tetravalent titanium and thus utilization of the art well-known functionally equivalent titanium-containing catalyst such as titanocene dichloride of Hanik et al. or Shamshoum et al in Yu et al. as the tetravalent titanium catalyst would have been obvious since any compound that comprises tetravalent titanium catalyst would encompass the methallocene compounds such as titanocene dichloride.
Applicant asserts that there would be no plausible motivation to modify Yu et al.  Again, Yu et al. teach utilization of any compound that comprises tetravalent titanium-containing catalyst and thus the art well-known titanocene dichloride of Hanik et al. or Shamshoum et al in Yu et al. would have been obvious.
Applicant asserts that there would be no expectation that modifying Yu et al. by replacing the titanium compounds of Yu et al. with titanocene dichloride would be successful.  Again, Yu et al. teach utilization of any compound that comprises tetravalent titanium-containing catalyst and thus the art well-known titanocene dichloride of Hanik et al. or Shamshoum et al in Yu et al. would be expected to be successful.

The instant obviousness rejection can be overcome by showing unexpected results.
Applicant asserts unexpected results of high HMLI values by submitting Rule 1.132 Declaration.
The data of the Declaration are related to a catalyst (i.e., activated catalyst), not to a pre-catalyst of claims 50 and 63 and thus the Declaration would fail to show any criticality/unexpected result of the pre-catalyst.
As to the catalyst (i.e., activated catalyst) of claim 72, the data are based on Examples 5-7 in which specific structures/products obtained by specific amounts of components of silica impregnated with chromium compound which is further treated with titanocene dichloride.  Further, the Examples 5-7 as well as other examples in table shown at page 56 of specification teach 650oC for the activation.
It is known that the pre-catalyst can be activated at different temperatures which would yield different catalytic activities as evidenced by table 1 of Yu et al. (US 9,598,513).  For example, Ex. 1 utilizing 550oC and Ex. 2 utilizing 800oC (catalyst B) have yielded different results.  All examples of the instant table utilize 1 wt.% of Cr and 3.5 wt.% (target) of Ti on HA30WS which are narrower than the amounts of the components recited in the instant claim 72.
Thus, scope of claims is broader than showing since the catalytic activities would be dependent not only on amounts of components and specific surface area and pore volume of the silica support but also on structures/products of the catalyst even assuming the Rule 1.132 Declaration had shown unexpected results.
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Also, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicant must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
At least example 1 of Yu et al teaches a silica support having a surface area of 105 m2/g and a pore volume of about 1.2 mL/g failing within scope of the silica support for the catalyst (i.e., activated) recited in claim 72.  The instant specification does not disclose a surface area and a pore volume for the silica support used in the instant examples (i.e., HA30WS).  Thus, a fair comparison cannot be made contrary to the assertion.
Further, the “solventless titanation method” used in the instant examples are not claimed limitation since the pending claims are directed to a product (i.e., activated catalyst) and thus applicant’s argument as to the “solventless titanation method” would have little probative value.  In other words, Samples 5 and 6 (Yu method utilizing a solvent) yielding lower HLMI shown in Paragraph 11 of the Declaration would fall within scope of the instant catalyst of claim 72 since the “solventless titanation method” is not claimed limitation.
Further, properties of a polymer such as Activity and HLMI shown in Paragraph 11 of the Declaration and the table of the instant specification would be dependent on various reaction paraments such as temperature, pressure and a concentration of a monomer as taught in example 1 (ethylene is used) of Yu et al.  Also, the ethylene polymer with the high HLMI is not the claimed invention.
Although Paragraphs 10 and 11 of the Declaration states the ethylene polymer, the instant examples of the specification disclose neither such reaction parameters nor any specific monomer.  The Declaration is also silent as to such reaction parameters.
 Thus, again, a fair comparison cannot be made contrary to the assertion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/April 27, 2022                                               /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762